EXHIBIT 10.1






TERMS AND CONDITIONS
 
1.   Subject to all the terms and conditions of the Plan, the Employee is
granted the option (the “Option”) to purchase, on the terms and conditions set
forth in this Agreement and the Plan, all or any number of shares of The Brink’s
Company Common Stock underlying the Option in installments and at the per share
purchase price set forth above.


2.   The Option may be exercised by the holder thereof with respect to all or
any part of the shares comprising each installment as such holder may elect at
any time after such installment becomes exercisable until the termination of the
Option.  The Option shall terminate on the date which is six years from the date
of the Grant, unless terminated earlier as provided in the Plan, and any portion
of the Option not exercised on or before such date or such earlier termination,
whichever shall first occur, may not thereafter be exercised.


3.   Subject to the terms of the Plan, if a holder of an Option shall cease to
be an Employee for any reason other than death, permanent and total disability
or Retirement, all of the Option holder’s Options shall be terminated except
that any Option to the extent then exercisable may be exercised within three
months after cessation of employment, but not later than the termination date of
the Option.


4.   Upon each exercise of the Option, the holder of such Option shall give
written notice to the Company, specifying the number of shares to be purchased,
and shall tender the full purchase price of the shares covered by such exercise,
all as provided in the Plan.  Such payment may be made in shares of Brink’s
Stock already owned by the Employee, as provided in the Plan.  Such exercise
shall be effective upon receipt by the Company of such notice and tender.


5.   The exercise of an Option shall be subject to all applicable withholding
taxes under federal, state or local law.


6.   The Option is not transferable by the Employee otherwise than by will or by
the laws of descent and distribution and shall be exercised during the lifetime
of the Employee only by the Employee or by the Employee’s duly appointed legal
representative.


7.   (a) This Agreement is subject to the terms and conditions of The Brink's
Company Compensation Recoupment Policy (the “Recoupment Policy”), a copy of
which follows as Exhibit A, and the provisions thereof are incorporated in this
Agreement by reference.  The Employee further acknowledges and agrees that all
cash-based or equity-based compensation, as defined in the Recoupment Policy
(“Incentive Awards”), that the Employee receives or is eligible to receive
contemporaneously with or after the date of this Agreement shall be subject to
the terms and conditions of the Recoupment Policy, and the Employee may be
required to forfeit such Incentive Awards, or return shares or other property
(or any portion thereof) received in respect of such Incentive Awards, if the
Employee is determined to be a Covered Employee and such Incentive Awards,
shares or
 

 
 
 

--------------------------------------------------------------------------------

 
other property (or such portion thereof) is determined to be Excess Compensation
(as such terms are defined in the Recoupment Policy).
 
7.   (b) In exchange for the Award granted hereby, and the opportunity to be
eligible to receive future Incentive Awards, the Employee expressly agrees and
consents that all Incentive Awards previously granted shall be subject to the
terms and conditions of the Recoupment Policy from and after the date
hereof.  For the avoidance of doubt, the Employee may be required to forfeit
Incentive Awards or return shares or other property (or any portion thereof)
already received in respect of such Incentive Awards, if the Employee is
determined to be a Covered Employee and such Incentive Awards, shares or other
property (or such portion thereof) is determined to be Excess Compensation.  The
parties acknowledge that the Employee would not be eligible for the benefits
described in the first sentence of this Section 7(b) without agreeing to the
consent in this Section 7(b).


8.   All other provisions contained in the Plan as in effect on the date of this
Agreement are incorporated in this Agreement by reference.  The Board of
Directors of the Company or the Compensation Committee thereof may amend the
Plan at any time, provided that if such amendment shall adversely affect the
rights of an Option holder with respect to a previously granted Option, the
Option holder’s consent shall be required except to the extent any such
amendment is made to comply with any applicable law, stock exchange rules and
regulations or accounting or tax rules and regulations.  This Agreement may at
any time be amended by mutual agreement of the Compensation Committee of the
Board of Directors (or a designee thereof) and the holder of the Option.  Prior
to a Change in Control (as defined in the Plan) of the Company, this Agreement
may be amended by the Company, and upon written notice by the Company, given by
registered or certified mail, to the holder of the Option of any such amendment
of this Agreement or of any amendment of the Plan adopted prior to such a Change
in Control, this Agreement shall be deemed to incorporate the amendment to this
Agreement or to the Plan specified in such notice, unless such holder shall,
within 30 days of the giving of such notice by the Company, give written notice
to the Company that such amendment is not accepted by such holder, in which case
the terms of this Agreement shall remain unchanged.  Subject to any applicable
provisions of the Company’s bylaws or of the Plan, any applicable
determinations, order, resolutions or other actions of the Committee or of the
Board of Directors of the Company shall be final, conclusive and binding on the
Company and the holder of the Option.  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Plan.


9.   All notices hereunder shall be in writing and (a) if to the Company, shall
be delivered personally to the Secretary of the Company or mailed to its
principal office address, 1801 Bayberry Court, P.O. Box 18100, Richmond, VA
23226-8100 USA, to the attention of the Secretary, and (b) if to the Employee,
shall be delivered personally or mailed to the Employee at the address set forth
below.  Such addresses may be changed at any time by notice from one party to
the other.


10.   This Agreement shall bind and inure to the benefit of the parties hereto
and the successors and assigns of the Company and, to the extent provided in the
Plan, the legal representatives of the Employee.




 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
The Brink’s Company
Compensation Recoupment Policy


The compensation recoupment policy of The Brink’s Company (the “Company”) shall
apply if the Company is required to provide an accounting restatement for any of
the prior three fiscal years for which audited financial statements have been
completed, due to material noncompliance with any financial reporting
requirement under the Federal securities laws (a “Restatement”).


In the event of a Restatement, the Compensation and Benefits Committee shall
determine, in its discretion, whether the “Covered Employees” (as defined below)
have received “Excess Compensation” (as defined below). The Compensation and
Benefits Committee will take such actions as it deems necessary or appropriate
against a particular Covered Employee, depending on all the facts and
circumstances as determined during its review, including (i) the recoupment of
all or part of any Excess Compensation, (ii) recommending disciplinary actions
to the Board of Directors, up to and including termination, and/or (iii) the
pursuit of other available remedies.


“Excess Compensation” means the amount of the excess cash-based or equity-based
incentive compensation equal to the difference between the actual amount
received by the Covered Employee and the award or payment that would have been
received based on the restated financial results during the three-year period
preceding the date on which the Company is required to prepare such restatement
(the “Covered Period”).


“Covered Employees” means (i) the executive officers set forth in the Company’s
most recent proxy statement and (ii) any employee whose acts or omissions were
directly responsible for the events that led to the restatement and who received
Excess Compensation during the Covered Period.


For purposes of this Policy, “cash-based or equity-based incentive compensation”
includes awards under the Key Employees Incentive Plan (“KEIP”), the Management
Performance Improvement Plan (“MPIP”), the 2005 Equity Incentive Plan, as
amended (the “Incentive Plan”), and any successor plan or plans.


This policy shall be communicated to all participants in the Company’s KEIP,
MPIP and Incentive Plan.


This Policy is separate from and in addition to the requirements of Section 304
of the Sarbanes-Oxley Act of 2002 (Forfeiture of Certain Bonuses and Profits)
that are applicable to the Company’s Chief Executive Officer and Chief Financial
Officer (“Section 304”), and the Compensation and Benefits Committee shall
consider any amounts paid to the Company by the Chief Executive Officer and
Chief Financial Officer pursuant to Section 304 in determining any amount of
Excess Compensation to recoup.


